         Case 3:19-cv-30027-MGM Document 31 Filed 07/12/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 JANE DOE I and JANE DOE II,

        Plaintiffs,

        v.

 CITY OF NORTHAMPTON,                                Civil Action No. 19-30027
 ANDREW LINKENHOKER,
 JOSEPH BIANCA, KEVIN BROWN,
 BRIAN BAGDON, CODY HANLON, and
 MARY DOES and JOHN DOES I-IV,

        Defendants.


                                   CONFIDENTIALITY ORDER

                                              July 12, 2019

MASTROIANNI, U.S.D.J

        Pursuant to the hearing on July 11, 2019, the court enters the following confidentiality order

governing the initial exchange of confidential materials between Plaintiffs Jane Doe I and Jane Doe

II (together, “Plaintiffs”) and Defendants City of Northampton, Andrew Linkenhoker, Joseph

Bianca, and Kevin Brown (together, “Represented Defendants”). This order may be subject to

future modification as the case progresses.

        1.      Counsel for Plaintiffs and counsel for the Represented Defendants each have certain

confidential records (“Confidential Materials”) in their possession, custody, and control. Counsel for

Plaintiff and counsel for the Represented Defendants shall meet and make the records in their

possession available to each other for review and copying.

        2.      Counsel may disclose the Confidential Materials to staff in their respective offices

only to the extent necessary to conduct this litigation. Staff may not disclose to or discuss the
         Case 3:19-cv-30027-MGM Document 31 Filed 07/12/19 Page 2 of 3



contents of any Confidential Material with anyone not specifically authorized by this Order to access

the Confidential Materials or their contents.

        3.        The Represented Defendants may review the Confidential Materials only in the

confines of their counsel’s offices.

        4.        The Represented Defendants may not make copies of, photograph, or otherwise

reproduce the Confidential Materials.

        5.        The Represented Defendants may not discuss the contents of any Confidential

Material with anyone—orally, in writing, and/or electronically—except counsel and staff authorized

in Paragraph 2.

        6.        Counsel for the Represented Defendants may disclose the contents of Confidential

Materials to the claim representative from the Massachusetts Interlocal Insurance Association

assigned to this case (“MIIA Claim Representative”) to the extent necessary to conduct this

litigation. The MIIA Claim Representative may not view or have access to any Confidential Material.

        7.        Defendants Cody Hanlon and Brian Bagdon (together, “Pro Se Defendants”) may

not view or have access to any Confidential Material. Plaintiffs, the Represented Defendants, and

their respective counsel may not discuss the contents of any Confidential Material with either Pro Se

Defendant.

        8.        Counsel for Plaintiffs and counsel for the Represented Defendants shall confer

about the process for reviewing, collecting, and transmitting records currently in the possession,

custody, or control of Smith Vocational High School. No Defendant in this case may review, collect,

and transmit records from Smith Vocational High School.

        9.        A status conference is set for August 1, 2019 at 2:00 p.m. regarding two issues:

                     a. the process for reviewing, collecting, and transmitting Smith Vocational High

                         School’s records, and


                                                    2
         Case 3:19-cv-30027-MGM Document 31 Filed 07/12/19 Page 3 of 3



                     b. the process for Defendant Hanlon to review Confidential Materials.

       10.     If Plaintiffs and the Represented Defendants reach an agreement about the process

for reviewing, collecting, and transmitting Smith Vocational High School’s records, they shall file a

status report explaining their agreement by 2:00 p.m. on July 31, 2019. Depending on the parties’

agreement, the court may cancel the status conference as to the process for reviewing, collecting,

and transmitting Smith Vocational High School’s records. If Plaintiffs and the Represented

Defendants do not agree, they need not file a status report, but their counsel must appear at the

status conference.

       11.     Regardless of whether Plaintiffs and the Represented Defendants agree about the

topics in Paragraph 10, the status conference will go forward on August 1 regarding the process for

Defendant Hanlon to review Confidential Materials.



       It is So Ordered.

                                                       /s/ Mark G. Mastroianni
                                                       Mark G. Mastroianni
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
